DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
		Applicant’s amendment and remarks filed December 16, 2021, are responsive to the office action mailed September 16, 2021.  Claims 1-21 were previously pending and claims 1-2, 5, 11-12, 15, and 21, have been amended.  Claims 1-21 are therefore currently pending and considered in this office action.
Response to Arguments
Pertaining to priority, the specification, and rejection under 35 USC 112(a) in the previous office action
Applicant’s arguments, see remarks filed December 16, 2021, with respect to priority have been fully considered and are persuasive.  As explained in applicant’s remarks, with explicit reference to the relevant portions of the specification, the disclosure of the invention in the parent application and in the present later-filed application are sufficient to comply with the requirements of 35 U.S.C. 112(a).  Remarks p.9.
Applicant’s arguments, see remarks filed December 16, 2021, with respect to the specification have been fully considered and are persuasive.  The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Although “metadata descriptors stored in a data store separate from the product database” is not described verbatim in the specification, based on applicant’s remarks with reference to cited portions of the specification, it is clear that a person of ordinary skill in the art would understand the disclosure to refer to the same limitations recited in the claims.  This objection is withdrawn.
Applicant’s arguments, see remarks filed December 16, 2021, with respect to the rejected under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Claims 7 and 17 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  As explained above with regard to the related priority and 37 CFR 1.75(d)(1) matters, applicant’s further explanation has identified the corresponding structure with reference to the published specification by paragraph.  The referenced specification paragraphs also include reference to elements of the drawings by reference characters and altogether these portions of the description together with the referenced characters in the drawings makes clear that the written description requirement has been met.  This rejection has been overcome.
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed December 16, 2021, have been fully considered but they are not persuasive.  Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Applicant argues that the presently claimed subject matter “cannot practically be performed in the human mind,” and asserts that the amendment inserting “real time” in the limitation 
“determining, in real-time, one or more suggested search terms by searching metadata descriptors of product records of the product database for matches to the query string of the partial query”

has some bearing on this conclusion, but offers no rationale in support of this position.  Remarks p.11.  Examiner notes that the human mind functions in real time.  A person of ordinary skill in the art would understand that performance in “real-time” is assumed unless the recitation specifies differing time frames for performance, for example information cached to be used to deliver information in the future.  Alice itself involved operations taking place in real time.  infra at 134 S. Ct. at 2356, 110 USPQ2d at 1979 (“The intermediary updates the shadow records in real time as transactions are entered”); see also Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) (Real-time monitoring of an electric power grid determined ineligible subject matter).
		Applicant argues that its “claims are clearly integrated into the practical application of searching a product database,” thus providing an off the cuff redefinition of the practical application determining factors that conveniently favors applicant’s outcome.  Remarks p.11.  Applicant does not identify any additional elements or attempt to explain how they would integrate the abstract elements into a practical application despite that the additional elements were identified in the rejection.  The correct analysis was performed in the rejection and resulted in a determination that the subject matter presently claimed is ineligible.  Applicant’s declarations do not address the proper standards and so can not be found persuasive. 
Applicant’s argument that the claims improve the “functioning of the computer” similarly do not address the correct standard.  The computer itself is not improved nor does the presently claimed subject matter solve a problem created by the computer.  Applicant’s argument essentially boils down to an assertion that the presently claimed method executed by computer is an improvement over previously executed methods.   The argument is therefore not persuasive.  Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612, 130 S. Ct. 3218, 177 L. Ed. 2d 792 (2010) ("[L]imiting an abstract idea to one field of use...d[oes] not make the concept patentable.").  The notion that the function of computer is improved simply by being programmed to perform functions would completely obliterate any distinction between eligible and ineligible subject matter under 35 USC 101.
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed December 16, 2021, have been fully considered but they are not persuasive.  Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yehaskel et al. (Paper No. 20210830; Pub. No. US 2012/0059849 A1) in view of Rothman (Paper No. 20210830; Patent No. US 7,831,584 B2).

Applicant’s arguments pertaining to “incremental searching” rely on language solely recited in preamble recitations in claims 1 and 11. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant’s continuing remarks consist of a broad and general assertion that the prior art does not disclose the claimed limitations without identifying or addressing the cited portions of the reference explicitly relied upon as providing said disclosure.  As a result applicant offers no explanation why applicant believes the limitations are not disclosed in the cited portions of prior art, let alone the entire body of the cited prior art.  It is possible that the prior art disclosure generally presents subject matter that is different than that in the present disclosure but the present claims nonetheless encompass the prior art subject matter when given their broadest reasonable interpretation.  Applicant discusses its own disclosure at length followed by a brief characterization of a single embodiment in a small excerpt of the prior art apparently selected based on applicant’s belief that it describes elements other than those presently claimed.  This is an attempt to extrapolate to the entire reference the teaching of a small conveniently selected and characterized portion.  This portion nonetheless fails to support applicant’s position because it does not show that the prior art cannot disclose the claimed features elsewhere in the reference.  The fact that it is possible to find a portion of the prior art that can conveniently be characterized as not disclosing the relevant features is not probative.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-10 are directed to a process, claims 11-20 are directed to a machine, and claim 21 is directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving … from … a user a partial query comprising a query string; determining, in real-time, one or more suggested search terms by searching metadata descriptors of product records of the product database for matches to the query string of the partial query; searching the product database using the one or more suggested search terms; receiving in response to searching the product database product information of one or more product records stored in the product database; returning the one or more suggested search terms … for display to the user; and returning one or more respective product summary links … for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record identified by searching the product database using the one or more suggested search terms.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the groupings of abstract ideas described as mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a communications network and a (querying) device in all claims, a computer device comprising a processor and a memory in claims 11-20, and a non-transitory computer readable medium having instructions stored thereon in claim 21.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the device and the medium in claims 11-20 and 21, respectively, are broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities, with the communications network and querying device only interjected for their broadly generic roles of supporting communication steps in the case of the network, and as a point of communications contact for the user in the case of the device.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts substantively performed by using any particular device or structural element perform steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
		The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unspecified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have therefore not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement the abstract ideas on a computer. MPEP 2106.05(f).  The claims invoke computer processors, memory, readable media, or other machinery, as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to any such problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas (mental processes and certain methods of organizing human activity) in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computerized devices to use them as tools for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-10 and 12-20 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the manipulation and identification of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-21 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yehaskel et al. (Paper No. 20210830; Pub. No. US 2012/0059849 A1) in view of Rothman (Paper No. 20210830; Patent No. US 7,831,584 B2).
Yehaskel and Rothman both teach methods for use in incremental searching of a product database.  Yehaskel discloses a method comprising, with regard to:
Claim 1.	
	●	receiving over a communications network from a querying device of a user a partial query comprising a query string (claims 1, 11, 21; see at least Yehaskel abstract “text string,” ¶0001 “text strings (e.g., search queries)”);	●	determining, in real-time, one or more suggested search terms by searching metadata descriptors of product records of the product database for matches to the query string of the partial query (claims 1, 11, 21; see at least Yehaskel abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text string and matching selected text strings to a database to identify similar text string,” figs. 2-3, claim 4 “identifying a string subset of the plurality of text strings, wherein each of the text strings within the string subset matches the rule for selecting text strings; identifying a tag subset of the plurality of metadata tags comprising all metadata tags associated with the string subset”);	●	searching the product database using the one or more suggested search terms (claims 1, 11, 21; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receiving in response to searching the product database product information of one or more product records stored in the product database (claims 1, 11, 21; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”);	●	returning the one or more suggested search terms to the querying device for display to the user (claims 1, 11, 21; see at least Yehaskel figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”); and	●	returning one or more respective product summaries to the querying device for display to the user, each of the one or more product summaries comprising a subset of the product information of a respective product record (claims 1, 11, 21; see at least Yehaskel figs.6,8; ¶¶0011, 0013).
		Yehaskel teaches all of the above as noted.  Yehaskel discloses a) partial query comprising a query string, b) suggesting search terms by searching metadata of product records for matches to the query string, c) searching the product database, and d) receiving product information of one or more product records stored in the product database, but does not explicitly disclose returning one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record, because it does not explicitly disclose “links” (although examiner notes that this feature would likely be considered inherent in the described prior art technological environment, by a person of ordinary skill in the art).  Rothman also teaches a) partial query comprising a query string, b) suggesting search terms by searching metadata of product records for matches to the query string, c) searching the product database, and d) receiving product information of one or more product records stored in the product database, and Rothman also discloses returning one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record.  Rothman discloses:
	●	returning one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record identified by searching the product database using the one or more suggested search terms (claims 1, 11, 21; see at least Rothman abstract, c1:20-37, c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).
Yehaskel in view of Rothman further discloses, regarding:
Claim 2. The method of claim 1, further comprising:	●	receiving over the communications network from the querying device of the user an updated partial query comprising an updated query string, wherein the query string forms a start portion of the updated query string (claims 2, 12; see at least Yehaskel ¶0018 “search queries can comprise one or more search terms combined using implicit or explicit relationships”);	●	determining one or more updated suggested search terms by searching the metadata descriptors of product records of the product database for matches to the updated query string of the updated partial query (claims 2, 12; see at least Yehaskel abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text string and matching selected text strings to a database to identify similar text string,” figs. 2-3, claim 4 “identifying a string subset of the plurality of text strings, wherein each of the text strings within the string subset matches the rule for selecting text strings; identifying a tag subset of the plurality of metadata tags comprising all metadata tags associated with the string subset”.  Please note: although the prior art describes a process that is continuous and thus repetitive, mere repetition of a step to achieve the same result as previously achieved has also been held to involve only routine skill in the art.  A person of ordinary skill in the art would have considered this repetition obvious to try in order to repeat the same desired result achieved by performing the step initially.);	●	searching the product database using the one or more updated suggested search terms (claims 2, 12; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”.  Please note: see previous comment.);	●	receiving in response to searching the product database updated product information of one or more updated product records stored in the product database (claims 2, 12; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”.  Please note: see previous comment.);	●	returning the one or more updated suggested search terms to the querying device for display to the user (claims 2, 12; see at least Yehaskel figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”.  Please note: see previous comment.); and	●	returning one or more respective updated product summary links to the querying device for display to the user, each of the one or more updated product summary links comprising a subset of the updated product information of a respective product record identified by searching the product database using the one or more updated suggested search terms (claims 2, 12; see at least Rothman abstract, c1:20-37, c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”.  Please note: see previous comment.).

Claim 3. The method of claim 1, further comprising:	●	receiving from the querying device a user selected search term of the one or more suggested search terms (claims 3, 13; see at least ¶0033 “additional user rules can be applied on an ad hoc basis, for example, titles that don't include certain parts of speech patterns or individual words could be selected. … conditions (rules) used to select the list can be copied and used to select queries or titles,” ¶0036 “user interface 300 of a keyword analyzer. … provides a set of dropdown menus and/or selectable functions 310 …. allows users to select data files to be processed by the keyword analyzer”);	●	searching the product database using the user selected search term (claims 3, 13; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receiving in response to searching the product database product information of one or more product records corresponding to the user selected search term stored in the product database (claims 3, 13; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”); and	●	returning one or more respective user selected search term product summary links to the querying device for display to the user, each of the one or more user selected search term product summary links comprising a subset of the product information of a respective product record corresponding to the user selected search term (claims 3, 13; see at least Rothman c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).

Claim 4. The method of claim 1, wherein the one or more product summary links each comprise a link to a respective product and a representative image of the respective product (claims 4, 14; see at least Yehaskel ¶0017 “content may take the form of multimedia objects, such as images,” Rothman c2:56-67 “window 108 provides a scrolling display of images of products”).

Claim 5. The method of claim 1, further comprising:	●	preprocessing the query string to correct for spelling errors based on a list of word misspellings associated with the metadata descriptors (claims 5, 15; see at least Rothman c1:24-30 “spelling corrections are suggested. … typically based on the most popular search terms having the same word(s) or combination of letters”).

Claim 6. The method of claim 1, wherein returning the one or more respective updated product summary links comprises filtering the product information according to a filtering rule (claims 6, 16; see at least Yehaskel ¶0046 “The rule is used to select titles from among the set of titles filtered by the "f-about" and "i-amounts" tag filters for titles that contain the word free at any position in the title”).

Claim 7. The method of claim 1, wherein searching the metadata descriptors comprises searching the metadata descriptors stored in a data store separate from the product database (claims 7, 17; see at least Yehaskel ¶0018 describes searching the general database, and ¶0020 describes “files comprising… lists of information that includes descriptive and/or topical metadata,” ¶0054 “a titles database separate from the input tagged titles file processed by the keyword analyzer”).

Claim 8. The method of claim 1, wherein searching the metadata descriptors comprises searching the metadata descriptors stored in the product database (claims 8, 18; see at least Yehaskel fig. 2, ¶0031).

Claim 9. The method of claim 1, further comprising:	●	receiving a selection of one of the product summary links from the querying device (claims 9, 19; see at least Yehaskel fig. 2, ¶¶0013, 0021, in view of Rothman c3:10-20 “By selecting a search result from the dropdown list 106, the user is directed to a specific link and/or products (e.g., the product as shown in the window 108,” claim 6 “accessing a target link upon receiving a selection on one of the search results”); and	●	returning product details of the product record corresponding to the selected product summary link to the querying device for display to the user (claims 9, 19; see at least Rothman figs. 1-2, c1:40-52 “search results, are then displayed … to the user,” c2:42-55, c3:10-20, claim 6).

Claim 10. The method of claim 9, further comprising formatting the product details returned to the querying device (claims 10, 20; see at least ¶0034 “titles could be published in any format suitable for publication of information to remote users,” ¶0035 “user interface could be presented to the user in other formats,” ¶0037 “F-tags are Format tags”.  Please note: although disclosed in the prior art it is also examiner’s position that any display of information inherently requires the information be formatted.).

Claim 11. A computer device for use in incremental searching of a product database, the computer device comprising:	●	a processor for executing instructions (claim 11; see at least fig. 9, ¶¶0060-0061); and	●	a memory storing instructions, which when executed by the processor configure the computer device to:	●	receive over a communications network from a querying device of a user a partial query comprising a query string (claims 1, 11, 21; see at least abstract “text string,” ¶0001 “text strings (e.g., search queries)”);	●	determine, in real-time, one or more suggested search terms by searching metadata descriptors of product records of the product database for matches to the query string of the partial query (claims 1, 11, 21; see at least abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text string and matching selected text strings to a database to identify similar text string,” figs. 2-3, claim 4 “identifying a string subset of the plurality of text strings, wherein each of the text strings within the string subset matches the rule for selecting text strings; identifying a tag subset of the plurality of metadata tags comprising all metadata tags associated with the string subset”);	●	search the product database using the one or more suggested search terms (claims 1, 11, 21; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receive in response to searching the product database product information of one or more product records stored in the product database (claims 1, 11, 21; see at least figs. 3-4, ¶0032 “results file of search queries”);	●	return the one or more suggested search terms to the querying device for display to the user (claims 1, 11, 21; see at least figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”);  and	●	return one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record identified by searching the product database using the one or more suggested search terms (claims 1, 11, 21; see at least Rothman abstract, c1:20-37, c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).

Claim 12. The computer device of claim 11, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to:	●	receive over the communications network from the querying device of the user an updated partial query comprising an updated query string, wherein the query string forms a start portion of the updated query string (claims 2, 12; see at least ¶0018 “search queries can comprise one or more search terms combined using implicit or explicit relationships”);	●	determine one or more updated suggested search terms by searching the metadata descriptors of product records of the product database for matches to the updated query string of the updated partial query (claims 2, 12; see at least Yehaskel abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text string and matching selected text strings to a database to identify similar text string,” figs. 2-3, claim 4 “identifying a string subset of the plurality of text strings, wherein each of the text strings within the string subset matches the rule for selecting text strings; identifying a tag subset of the plurality of metadata tags comprising all metadata tags associated with the string subset”.  Please note: although the prior art describes a process that is continuous and thus repetitive, mere repetition of a step to achieve the same result as previously achieved has also been held to involve only routine skill in the art.  A person of ordinary skill in the art would have considered this repetition obvious to try in order to repeat the same desired result achieved by performing the step initially.);	●	search the product database using the one or more updated suggested search terms (claims 2, 12; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”.  Please note: see previous comment.);	●	receive in response to searching the product database updated product information of one or more updated product records stored in the product database (claims 2, 12; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”.  Please note: see previous comment.);	●	return the one or more updated suggested search terms to the querying device for display to the user (claims 2, 12; see at least Yehaskel figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”.  Please note: see previous comment.); and	●	return one or more respective updated product summary links to the querying device for display to the user, each of the one or more updated product summary links comprising a subset of the updated product information of a respective product record identified by searching the product database using the one or more updated suggested search terms (claims 2, 12; see at least Rothman abstract, c1:20-37, c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”.  Please note: see previous comment.).

Claim 13. The computer device of claim 11, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to:	●	receive from the querying device a user selected search term of the one or more suggested search terms (claims 3, 13; see at least claims 3, 13; see at least ¶0033 “additional user rules can be applied on an ad hoc basis, for example, titles that don't include certain parts of speech patterns or individual words could be selected. … conditions (rules) used to select the list can be copied and used to select queries or titles,” ¶0036 “user interface 300 of a keyword analyzer. … provides a set of dropdown menus and/or selectable functions 310 …. allows users to select data files to be processed by the keyword analyzer”);	●	search the product database using the user selected search term (claims 3, 13; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receive in response to searching the product database product information of one or more product records corresponding to the user selected search term stored in the product database (claims 3, 13; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”); and	●	return one or more respective user selected search term product summary links to the querying device for display to the user, each of the one or more user selected search term product summary links comprising a subset of the product information of a respective product record corresponding to the user selected search term (claims 3, 13; see at least Rothman c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).

Claim 14. The computer device of claim 11, wherein the one or more product summary links each comprise a link to a respective product and a representative image of the respective product (claims 4, 14; see at least Yehaskel ¶0017 “content may take the form of multimedia objects, such as images,” Rothman c2:56-67 “window 108 provides a scrolling display of images of products”).

Claim 15. The computer device of claim 11, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to:	●	preprocess the query string to correct for spelling errors based on a list of word misspellings associated with the metadata descriptors (claims 5, 15; see at least Rothman c1:24-30 “spelling corrections are suggested. … typically based on the most popular search terms having the same word(s) or combination of letters”).

Claim 16. The computer device of claim 11, wherein returning the one or more respective updated product summary links comprises filtering the product information according to a filtering rule (claims 6, 16; see at least Yehaskel ¶0046 “The rule is used to select titles from among the set of titles filtered by the "f-about" and "i-amounts" tag filters for titles that contain the word free at any position in the title”).

Claim 17. The computer device of claim 11, wherein searching the metadata descriptors comprises searching the metadata descriptors stored in a data store separate from the product database (claims 7, 17; see at least ¶0018 describes searching the general database, and ¶0020 describes “files comprising… lists of information that includes descriptive and/or topical metadata,” ¶0054 “a titles database separate from the input tagged titles file processed by the keyword analyzer”).

Claim 18. The computer device of claim 11, wherein searching the metadata descriptors comprises searching the metadata descriptors stored in the product database (claims 8, 18; see at least fig. 2, ¶0031).

Claim 19. The computer device of claim 11, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to:	●	receive a selection of one of the product summary links from the querying device (claims 9, 19; see at least Yehaskel fig. 2, ¶¶0013, 0021, in view of Rothman c3:10-20 “By selecting a search result from the dropdown list 106, the user is directed to a specific link and/or products (e.g., the product as shown in the window 108,” claim 6 “accessing a target link upon receiving a selection on one of the search results”); and	●	return product details of the product record corresponding to the selected product summary link to the querying device for display to the user (claims 9, 19; see at least Rothman figs. 1-2, c1:40-52 “search results, are then displayed … to the user,” c2:42-55, c3:10-20, claim 6).

Claim 20. The computer device of claim 19, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to format the product details returned to the querying device (claims 10, 20; see at least ¶0034 “titles could be published in any format suitable for publication of information to remote users,” ¶0035 “user interface could be presented to the user in other formats,” ¶0037 “F-tags are Format tags”.  Please note: although disclosed in the prior art it is also examiner’s position that any display of information inherently requires the information be formatted.).

Claim 21. A non-transitory computer readable medium having instructions stored thereon which when executed by a processor of a computing device configure the computing device to:	●	receive over a communications network from a querying device of a user a partial query comprising a query string (claims 1, 11, 21; see at least Yehaskel abstract “text string,” ¶0001 “text strings (e.g., search queries)”);	●	determine, in real-time, one or more suggested search terms by searching metadata descriptors of product records of the product database for matches to the query string of the partial query (claims 1, 11, 21; see at least Yehaskel abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text string and matching selected text strings to a database to identify similar text string,” figs. 2-3, claim 4 “identifying a string subset of the plurality of text strings, wherein each of the text strings within the string subset matches the rule for selecting text strings; identifying a tag subset of the plurality of metadata tags comprising all metadata tags associated with the string subset”);	●	search the product database using the one or more suggested search terms (claims 1, 11, 21; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receive in response to searching the product database product information of one or more product records stored in the product database (claims 1, 11, 21; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”);	●	return the one or more suggested search terms to the querying device for display to the user (claims 1, 11, 21; see at least Yehaskel figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”);  and	●	return one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record identified by searching the product database using the one or more suggested search terms. (claims 1, 11, 21; see at least Rothman abstract, c1:20-37, c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Yehaskel to include returning one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record, as taught by Rothman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Rothman in the method of Yehaskel.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Manu et al., Pub. No. US 2011/0225133 A1: teaches retrieval of metadata from a data source related to an artifact to use in performing a search.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        April 14, 2022